Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 29, 2022 has been entered. The Applicant amended claims 1-20. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every Drawings objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 29, 2022 but not each and every Claim objection. The examiner withdraws the 112(b) rejections and objections to the Drawings, and maintains the following Claims objections in light of the amendments to the Specification, Drawings, and Claims.
Applicant’s arguments with respect to claims 1, 10-11, and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Objections
Claims 3-4, 8, 12-14, and 17-18 are objected to because of the following informalities:  
In claims 3-4 and 14, “the edge” lacks proper antecedent basis and should read “the outside edge”
In claims 4, 12 and 14, “each edge” lacks proper antecedent basis and should read “each outside edge”
In claims 4 and 14, “corresponding edge” lacks proper antecedent basis and should read “corresponding outside edge”
In claims 4, 8, 14, and 18, “the target array” lacks proper antecedent basis and should read “the target array of antenna elements”
In claims 4 and 12-14, “to antenna elements of the target array of antenna elements” lacks proper antecedent basis and should read “to the antenna elements of the target array of antenna elements”
In claims 13 and 17, “the small array” lacks proper antecedent basis and should read “the small array of antenna elements”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 9 and 19 recite the limitation "the large array of antenna elements". 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urzhumov et al. (US PGPUB 2019/0104421 A1), hereinafter known as Urzhumov.
Regarding claim 1, Urzhumov discloses a method for manufacturing a phased array antenna, the method comprising: designing a proposed phased array antenna having a target array of antenna elements; modeling the proposed phased array antenna ([0010], [0057]-[0060]), including: selecting a small array of antenna elements wherein the small array of antenna elements has fewer antenna elements than the target array of antenna elements ([0057]), for each antenna element of the small array of antenna elements, capturing far field patterns for a plurality of signal frequencies ([0042], [0057]-[0060]), capturing S-parameters for the small array of antenna elements for the plurality of signal frequencies ([0045], [0057]-[0060]), wherein each antenna element in the small array of antenna elements is regarded as a port of the small array of antenna elements when capturing the S-parameters for the small array of antenna elements ([0045], [0057]-[0060]), mapping the far field patterns captured for the antenna elements of the small array of antenna elements to the antenna elements of the target array of antenna elements ([0042], [0057]-[0060]), and mapping the S-parameters captured for the small array of antenna elements to the target array of antenna element ([0042], [0057]-[0060]), wherein each antenna element in the target array of antenna elements is regarded as a port of the target array of antenna elements when mapping the S-parameters to the target array of antenna elements ([0045], [0057]-[0060]); predicting performance of the proposed phased array antenna based on the modeling; and when the predicted performance is satisfactory physically building the proposed phased array antenna ([0068]).
Regarding claim 11, Urzhumov discloses A method for modeling a phased array antenna having a target array of antenna elements ([0010], [0057]-[0060]), the method comprising: selecting a small array of antenna elements wherein the small array of antenna elements has fewer antenna elements than the target array of antenna elements ([0057]); for each antenna element of the small array of antenna elements, capturing far field patterns for a plurality of signal frequencies ([0042], [0057]-[0060]); capturing S-parameters for the small array of antenna elements for the plurality of signal frequencies ([0045], [0057]-[0060]), where each antenna element in the small array of antenna elements is regarded as a port of the small array of antenna elements when capturing the S-parameters for the small array of antenna elements ([0045], [0057]-[0060]); mapping the far field patterns captured for the antenna elements of the small array of antenna elements to antenna elements of the target array of antenna elements ([0042], [0057]-[0060]); and mapping the S-parameters captured for the small array of antenna elements to the target array ([0042], [0057]-[0060]), where each antenna element in the target array of antenna elements is regarded as a port of the target array of antenna elements when mapping the S-parameters to the target array of antenna elements ([0045], [0057]-[0060]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urzhumov in view of Robinson (US PGPUB 2013/0214971 A1).
Regarding claim 10, Urzhumov does not specifically teach wherein the small array of antenna elements has an odd number of rows and an odd number of columns.
However, Robinson teaches a small array of antenna elements has an odd number of rows and an odd number of columns ([0092]).
It would have been obvious before the effective filing date of the claimed invention to modify the method of Urzhumov with Robinson to include " a small array of antenna elements has an odd number of rows and an odd number of columns," as taught by Robinson, for the purpose of validating performance (see also [0092]).
Regarding claim 20, Urzhumov does not specifically teach wherein the small array of antenna elements has an odd number of rows and an odd number of columns.
However, Robinson teaches a small array of antenna elements has an odd number of rows and an odd number of columns ([0092]).
It would have been obvious before the effective filing date of the claimed invention to modify the method of Urzhumov with Robinson to include " a small array of antenna elements has an odd number of rows and an odd number of columns," as taught by Robinson, for the purpose of validating performance (see also [0092]).
Allowable Subject Matter
Claims 9 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-4 and 6-9 and 12-14 and 16-19, the prior art does not teach or fairly suggest in combination with other claimed limitations “along each edge starting from corners of the edge, mapping far field patterns for each antenna element of the edge of the small array only once into a corresponding antenna element of the corresponding edge of the target array, except for a middle antenna element of the edge of the small array which is mapped into all remaining antenna elements of the corresponding edge of the target array” in claims 2-4 and 12-14, “along each edge starting from corners of the edge, aligning each port of the edge of the small array only once into a corresponding port of the corresponding edge of the target array, except for a middle port of the edge of the small array which is aligned into all remaining ports of the corresponding edge of the target array” in claims 6-8 and 16-18, and “wherein each port of the target array is aligned with the corresponding port of the small array so that a middle of the small array is aligned over the port and if any of the ports of the small array are located outside edges of the target array, a location of the small array is shifted until the small array is completely within the large array” in claims 9 and 19.
These limitations are found in claims 2-4 and 6-9 and 12-14 and 16-19, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845